 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notifythe above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board'sRegionalOffice, 6617Federal Office Building, 515 Rusk Avenue,Houston,Texas, TelephoneNo. 228-4722.C. & H. Mason Contractors,Inc.andSherman M.HawkinsLocal 98, International Union of Operating Engineers,AFL-CIO,and Peter R. Tiberio,Its Business Agent(C. & H. Mason Con-tractors,Inc.)andSherman M.Hawkins.Cases Nos. 1-CA-4660 and 1-CB-951.April 18,1966SUPPLEMENTAL DECISION AND ORDEROn April 29, 1965, the National Labor Relations Board issued itsDecision and Order in the above-entitledcases1finding,inter alia,thatby the discriminatory discharge of Sherman M. Hawkins, and bycausing such discharge, Respondents, C. & H. Mason Contractors, Inc.;Local 98, International Union of Operating Engineers, AFL-CIO ;and Peter R. Tiberio, its business agent, respectively, had violatedSection 8(a) (3) and(1) and(b) (2) and (1) (A) of the NationalLabor Relations Act, as amended.Respondents were directed tojointly and severally make Hawkins whole for any loss of pay result-ing from the discrimination against him.On July 20, 1965, the Regional Director for Region 1 issued a back-pay specification and Respondents filed answers thereto.Upon appro-priate notice issued by the Regional Director, a hearing was held beforeTrial Examiner John H. Eadie for the purpose of determining theamount of backpay due the discriminatee.On January 27, 1966, the Trial Examiner issued the attached Deci-sion,in which he found that Hawkins was entitled to the amountset out in the backpay specification, with certain modifications con-tained inthe Decision.Thereafter, the Respondents filed exceptionsto the Decision and a supporting brief.Pursuantto theprovisionsof Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Trial1152 NLRB 236.158 NLRB No. 12. C.& H. MASON CONTRACTORS, INC.69Examiner's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board ordered that Respondents pay to Sherman M. Hawkinsthe amount set forth in the backpay specification, as modified by theattached Trial Examiner's Decision.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn April 29, 1965, the National Labor Relations Board issued its Decision andOrder directing Respondents,C. & H. Mason Contractors,Inc.; Local 98, InternationalUnion of Operating Engineers,AFL-CIO;and Peter R. Tiberio,itsbusiness agent,to jointly and severally make whole Sherman M.Hawkins for his losses resultingfrom Respondents'unfairlaborpractices in violation of Section 8(a) (3) and8(b)(2) of the National Labor Relations Act, as amended.On July 20, 1965, theRegional Director for Region 1 issued a backpay specification and notice of hearing,alleging the amount of backpay due to Sherman M.Hawkins to be $2,316.04.The Respondent Company and the Respondent Union filed answers, denying theallegations of the backpay specification and raising defenses in diminution of damages.The proceeding was heard by Trial Examiner John H.Eadie in Springfield,Massa-chusetts,on September 29 and October 13, 1965.At the close of the hearing theRespondent Union and the Respondent Company moved to dismiss.Ruling wasreserved.The motion to dismiss is disposed of as hereinafter indicated.The Gen-eral Counsel,the Respondent Company, and the Respondent Union filed memoran-dums of law with me.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:1.THE BACKPAY CLAIM OF SHERMAN M.HAWKINSThe backpay specifications,as amended,alleges that"an appropriate measure ofthe earnings[Hawkins]would have received is the average weekly earnings receivedby employee Robert Girard while performing work previously performed by [Haw-kins]"; that Girard's average weekly earnings were $154.27;that Hawkins'backpayperiod runs from January 7 to May 20, 1964;and that Hawkins'gross and net back-pay by calendar quarters is as follows:Calendarquarters1964-1________1964-2________Weeks and pay rate11.7 weeks at $164.27___________________________7.4 weeks at$154.27___________________________Grossbackpay$1,804 961,141 60Net interimearnings$47163Netbackpay$1, 804.96689.97When Hawkins was discharged on January 7, 1964,he worked as a hoisting engi-neer at the rate of $3.80 per hour.He was reemployed as a laborer by the RespondentCompany during the week endingApril 4,1964.As a laborer he was paid at therate of$3.345 per hour.He continued on this job until he was laid off on April 21,1964.The Respondent Company reinstated him as a hoisting engineer on May 20,1964.At all material times mentioned herein Hawkins was a member of Local 478,International Union of Operating Engineers.The office of Local 478 is located inNew Haven,Connecticut. It is undisputed that on January 21, 1964, Hawkins wasoffered a job as hoisting engineer through Local 478.The circumstances attendingthis job offer are in dispute.Attilio Sequino,dispatcher for Local 478, testified that about noon on January 21he stopped Hawkins as he was leaving the union hall and offered him a job "intemporary heating" at Hartford,Connecticut;that Hawkins accepted the job offer;that he told him to report the following morning to"the steward on the job" for the"six to twelve shift";that about 3 hours later Hawkins telephoned and told him hewas not going to take the job;that he (Sequino) did not remember if Hawkins gave 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDany reason at.the time for refusing the job; and that he (Sequino) had been notifiedof the job by Quinton Hinton, business agent for Local 478. Sequino also testifiedthat on January 12, 1964, an article appeared in a newspaper from which it"appeared as though Local 478 was discriminating against Sherman Hawkins," andthat Elwood Metz, business manager of Local 478 (because of this article), askedhim to contact Hawkins.Hinton testified that on January 20 he called Sequino at New Haven and notifiedhim of the job in question; that he told Sequino at the time that the man assigned tothe job "had to report ... the Tuesday of the 21st at eight o'clock in the morning";that the job was with George Fuller Company, a general contractor, paid an hourlyrate of $3.88, and lasted until "the middle of February"; that the job was filled onJanuary 21 by Hector Blanchard; that on January 21 or shortly thereafter Hawkinscalled him either at his home or at his office and thanked him for the job offer; andthat Hawkins said he had "talked to someone" and could not take the job "at thattime."Contrary to Sequino, Hinton testified to the effect that the man assigned tothe job could not have reported for work 2 or 3 days after January 21.Hawkins testified that on January 20 Sequino telephoned and told him to cometo the union hall the following morning because "someone" wanted to talk to him;that when he arrived about 10:30 a.m. on January 21, Sequmo took him into theconference room; that Sequino did not offer him a job at any time that day; thatMetz,1 James Gary, and James Keyes were present in the conference room; thatMetz said that he had seen the article in the newspaper, that he did not like pub-licity, and that he (Hawkins) could "talk freely" to Gary and Keyes; that Metz thenleft him alone with Gary and Keyes; that his conversation with them lasted for "overan hour"; that referring to his case with the Massachusetts Commission Against Dis-crimination,2 they told him, in substance, that even if he had been discriminatedagainst by Local 98, he could not prove it and should drop his case before thecommission;that thereafter he talked to Metz andHinton inthe presence of Garyand Keyes; that Metz said he wasgoingto try to get him a job for the next dayand told Hinton to go to Hartford for this purpose; that he (Hawkins) said he couldnot take a job the following day because he was going to a hearing before thecommission; 3 that Metz said, "Well, if you don't go to the hearing, there won'tbe any hearing or no case.Wouldn't it be wise to drop the whole thing?"; thathe repeated that he was going to the hearing and said that he should be reinstatedto his old job with the Respondent Company; that Metz said he was going to callKenny Wright, the business manager of Local 98; that Metz then left the room butreturned a few minutes later; that Metz said that he was going to talk to Wrightthat night about reinstating him to his old job and that Local 478 would report theoutcome to him; that he (Hawkins) then left the union hall; that Hinton called himabout 6 p.m. on January 21 and said, "I think we have a security job on heaters upin the Hartford area for you tomorrow"; that he told Hinton that he had a hearingbefore thecommissionon January 22 but would take the job "the next day or after";thatHinton repeated that he had a job "for tomorrow" and asked him if he wasgoing to take it; and that he told Hinton he was going to the hearing and Hintonsaid, "All right" and "hung up."Gary testified that he and Keyes had been appointed by Metz "toinvestigate allcharges of racial discrimination within Local 478"; that they were called to theunion hallon January 21 by Metz "to investigate a case of racial discriminationwhich was followed up by an article in the newspaper . . . [which] implicated Local478"; that "Mr. Metz introduced us to Mr. Hawkins and gave us the newspaperarticle ... and told us to go into conference with Mr. Hawkins to go through thecase asthoroughly as we could ..."; that he and Keyes came "to the conclusion thatthiswas not the case of racial discrimination and that Local 478 was not involvedin any way"; that they advised Hawkins to "take a job and go to work" since "there1Metz did not appear as a witness at the hearing.2 Hawkins testified that at the time he had a case pending before the commissionagainst Local 9'8.8Hawkins testified that he had been instructed by the commission to appear at a hearing(at Springfield) on January 22, and that he appeared at the hearing on that date. OswaldJordan, community of relationship supervisor of the Massachusetts Commission AgainstDiscrimination, testified that Hawkins filed a complaint with the commission againstLocal 98 on January 9, 1964; that the first conference in the matter was scheduled forJanuary 22; that Hawkins was "requested" to attend the conference ; that Hawkinsappeared at the conference ; that no one appeared on behalf of Local 98 , and that the tele-gram requestingLocal 98 to attend through error omitted the date of the conference. C.& H. MASON CONTRACTORS, INC.71was no racial discrimination"; that when Metz returned to the conference room, heand Keyes recommended that he get Hawkins a job since "he couldn't afford to beout of work"; that Metz replied that he would get Hawkins a job "if anything camealong";that about 1 hour after Hawkins had left the union hall, Sequino reportedtoMetz that there was a job available at Hartford; that Metz instructed Sequinoto offer the job to Hawkins; and that Hawkins at no time during the meetingmentioned that he had to attend a hearing the following day at Springfield.Garydenied the remarks attributed to Metz by Hawkins concerning the hearing beforethe commission.Keyes testified that Hawkins had left the union hall when Sequino about 3 p.m.reported the Hartford job to Metz; that he (Keyes) called Hawkins about 6 p.m."to find out whether or not he accepted the job"; that Hawkins told him that he hadbeen "advised not to accept the job"; and that Hinton was present at the union hallon January 21 for a meeting of the executive board.Keyes also testified that duringthemeetingwithHawkins they discussed his case before the commission; thatHawkins stated that he was "supposed to appear before the Commission" the follow-ing day; and that he (Keyes) asked Hawkins "to drop the discrimination charges"before the commission.Leo Hood, president of the Respondent Company, testified that about the middleof January he had a telephone conversation with Hawkins. In this connection Hoodtestified, "He said he had a meeting with his union and they offered him a job andhe said he refused it on advice that he had a discrimination case going in Spring-field." 4William Latney, a labor foreman of the Respondent Company, testifiedthat during April he had a conversation with Hawkins; and that Hawkins told himthat he had been offered a job "by his local" but could not accept it "on account ofthe advice from the M.C.A.D." 5There are a number of contradictions and conflicts in the testimony of Sequino,Hinton, Gary, and Keyes.Keyes testified that Hinton was present at the unionhall on January 21.Hinton testified to the effect that he called Sequino fromHartford to report the job opening.Gary and Keyes testified that Sequino didnot notify Metz about the jobuntillong after Hawkins had left the union hail.This testimony conflicts with Sequino's testimony of a job offer to Hawkins andcomports with Hawkins' version of the offer.Hinton was positive in his testimonythat the job had to be and was filled by 8 a.m. on January 21. This also conflicts withSequino's testimony.Keyes testified that at the meeting Hawkins said that he hadto attend a hearing before the commission the next dayThis is contrary to Gary'stestimony but agrees with that of Hawkins.Accordingly, from all of the testimonyI credit Hawkins' version of the meeting and the job offer.The Respondent Union contends in its brief that backpay to Hawkins should bedisallowed for the period from January 22 through February 16 by reason of theabove job offer by Local 478. This contention is rejected.Although Hawkinsactively sought employment through Local 478 before and after January 21, no jobwas -provided.6However, after the newspaper article concerning his case beforethe commission appeared, he was called to the union hall and urged to drop his-charges of discrimination against Local 98 and not to appear at the commission'shearing.When Hawkins insisted that he was going to the hearing, no promise of ajob was made at the time.Metz merely stated that he would try to find work forHawkins or to get him reinstated to his old position with the Respondent Company.Hinton's testimony shows that the job had already been filled when offered toHawkins. Sequino testified, contrary to Hinton, that it could have been "arranged"for Hawkins to complete "some unfinished business" before reporting to the Hartfordjob.Yet when Hawkins told Hinton that he was going to the hearing but couldtake the job "the next day or after," Hinton made no mention that such an arrange-mentwas possible.was not bona fide and was conditioned upon Hawkins' dropping his charges with thecommission and not attending its hearing.Hawkins testified, in substance, that he was hired by the Respondent Companyduring 1960; that he became an operating engineer in October or November 1962and thereafter worked for the Respondent Company in,that capacity; that when themachine was not operating, he was not laid off but was employed "cleaning up ...working around the machine, inside as a tender or a laborer" without any reduction'Hawkins denied having any conversation such as the above with Hood.5Hawkins denied having the above conversation with LatneyO The testimony of both Hawkins and Sequino shows that Hawkins called and appearedat the union hall asking for work. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDin hishourly rate; that "there were times when the machine wasn'toperating some-timesprettyneara week"; that whenever the Respondent Company had a job he was"`just about" the first employee hired; that he did not work for the Respondent Com-pany between July and December 1963; and that Hood told him that the Respondent'Company did not have a job during this period of time.Hood, refreshing his recollection from the records of the Respondent Company,testified that Girard's employment on the A.I.C. job in Springfield was terminated,on April 25 for the reason that a hoistingengineerno longer was needed on the job;that no hoistingengineerwas employed on that job thereafter; that on April 25 theRespondent Company also was working on a job at Amherst, Massachusetts; thatno hoistingengineerwas employed on the Amherst job until Hawkins was reinstated,onMay 20; that Hawkins first was hired by the Respondent Company duringNovember 1961 and worked continuously thereafter until he was laid off inAugust 1963; that at that time the Respondent Company did not have "work foranybody"; that the Respondent Company had a job in Manchester, Connecticut,which started on September 7, 1963, and lasted "five to six weeks"; and that Hawkinswas not employed on the Manchester job.Hood also testified that during 1963(before the A.I.C. job starting in December) Hawkins worked "maybe five or sixweeks ...as a hoisting engineerin Storrs" but was paid as a laborer.From the above testimony I find that for reasons unconnected with the dis-criminatory discharge the Respondent Company would not have employed Hawkinsfor the period from April 25 to May 20. Accordingly, I find that Hawkins' backpayperiod runsfrom January 7 to April 25, 1964; that his net backpay for the firstquarter, 1964,is$1,804.96; that his net backpay for the second quarter, 1964, is$99.17; and that his total net backpay is $1,904.13.RECOMMENDED ORDEROn the basis of theforegoingand the entire record in thiscase, it isrecommendedthat the Board order the Respondents to jointly and severally make whole Sherman M.Hawkins by payment to him of the sum of $1,904.13, as backpay for the periodfrom January 7 to April 25, 1964, plus interest accrued to the date of paymentpursuant to the Board's Order, minus the tax withholding required by Federaland State laws.Lone Star School Book DepositoryandRetail,Wholesale andDepartment Store Union,AFL-CIO.CaseNo. 16-CA-385.April 18, 1966DECISION AND ORDEROn November 12, 1965, Trial Examiner William F. Scharnikowissued his Decision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Trial158 NLRB No. 22.